Title: From Thomas Jefferson to John Marrast, 13 October 1804
From: Jefferson, Thomas
To: Marrast, John


               
                  
                     Sir
                  
                  Washington Oct. 13. 04.
               
               On my return here I recieved your bill of the white & green wax candles you had been so kind as to send me, amounting to seventy nine dollars twenty cents for which sum I now send you a note of the US. bank here on that at Norfolk. I pray you to accept my acknolegements for your attention to this commission & my salutations.
               
                  
                     Th: Jefferson
                  
               
            